                 Case 19-11292-JTD             Doc 1049-9         Filed 12/30/19         Page 1 of 1




                                                     EXHIBIT I

                                ILT Claims Arbiter Submission Procedures1

           The following procedures have been established pursuant to Section 5.7(i)(ii) of the Plan:

       On the 21st day after Effective Date, joint submissions of no more than twenty-five (25)
pages shall be sent to the ILT Claims Arbiter by each of the following claimant groups: (i) holders
of Third Party Payor Claims, (ii) holders of Insurance Ratepayer Class Claims, (iii) holders of
ERISA Group Claims, (iv) holders of Hospital Class Claims, (v) holders of NAS Monitoring Class
Claim;

        On the 35th day after Effective Date, joint reply submissions of no more than ten (10) pages
shall be sent to the ILT Claims Arbiter by each of the following claimant groups: (i) holders of
Third Party Payor Claims, (ii) holders of Claims represented by the Insurance Ratepayer Class
Claims, (iii) holders of ERISA Group Claims, (iv) holders of Claims represented by Hospital Class
Claim, (v) holders of Claims represented by the NAS Monitoring Class Claim;

      Oral arguments, which may be in person, via video conference, or done telephonically, will
be made at a time to be scheduled by the ILT Claims Arbiter after receipt of reply submissions;

       All submissions under these procedures shall be served on counsel of record for each of
the above-listed claimant groups contemporaneously with submitting to the ILT Claims Arbiter.




1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.


RLF1 22659197v.1
